The primary reason for allowance is that the cited prior art does not disclose a fiber assembly forming apparatus, the apparatus including a transport belt on which a web containing a plurality of fibers charged to a first polarity is formed, the transport belt being charged to a second polarity opposite to the first polarity, and a liquid coater applying a liquid to the web formed on the transport belt from a nozzle, the liquid containing a binder binding the fibers (claim 1). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is  (571)272-1190.  
/MARK HALPERN/Primary Examiner, Art Unit 1748